     Case 3:19-cv-07651-EMC Document 86 Filed 01/21/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                           UNITED STATES DISTRICT COURT

11                          NORTHERN DISTRICT OF CALIFORNIA

12

13 INTEL CORPORATION and APPLE INC.,        Case No. 3:19-cv-07651-EMC

14            Plaintiffs,                   STIPULATION AND [PROPOSED]
                                            ORDER ADDING DEFENDANTS TO
15      v.                                  STIPULATED AND ORDERED
                                            BRIEFING SCHEDULE (DKT. 75)
16 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC, UNILOC
17 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
18 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., DSS
19 TECHNOLOGY MANAGEMENT, INC., IXI
   IP, LLC, and SEVEN NETWORKS, LLC,
20
                 Defendants.
21

22

23

24

25

26
27

28
                                                         STIPULATION AND [PROPOSED] ORDER TO SET
                                                        BRIEFING SCHEDULE ON MOTIONS TO DISMISS,
                                                                   STRIKE AND/OR STAY THE ACTION
                                                                           Case No. 3:19-cv-07651-EMC
       Case 3:19-cv-07651-EMC Document 86 Filed 01/21/20 Page 2 of 4



 1         Pursuant to Civil Local Rules 6-1 and 6-2, plaintiffs Intel Corporation and Apple Inc.

 2 (collectively, “Plaintiffs”) and defendants Uniloc USA, Inc. (“Uniloc USA”) and Uniloc

 3 Luxembourg S.a.r.l. (“Uniloc Luxembourg”) by and through their undersigned counsel hereby

 4 stipulate as follows:

 5         WHEREAS, this Court approved a stipulated extension of time to respond to the

 6 Complaint and proposed briefing schedule (Dkt. 75);

 7         WHEREAS, Uniloc USA and Uniloc Luxembourg were not yet served at the time of entry

 8 of Dkt. 75, but have since agreed to accept service and to be included in the extension of time and

 9 proposed briefing schedule approved in Dkt. 75;

10         WHEREAS, Plaintiffs served summonses on Uniloc USA and Uniloc Luxembourg on

11 January 15, 2020;

12         WHEREAS, Plaintiffs agree that Uniloc USA and Uniloc Luxembourg should be part of

13 the extension of time and proposed briefing schedule approved in Dkt. 75;

14         IT IS HEREBY STIPULATED AND AGREED by and between the parties, subject to the

15 Court’s approval:

16         1.      The extension of time to respond to the Complaint and briefing schedule already

17                 approved by the Court in Dkt. 75 shall be applicable to Uniloc USA and Uniloc

18                 Luxembourg.

19
20 IT IS SO STIPULATED.

21 Dated: January 17, 2020                           Respectfully submitted,

22

23   By: /s/ Daniel R. Shulman                        By: /s/ Mark D. Selwyn
24      Daniel. R. Shulman (MN Bar #100651)              Mark D. Selwyn (SBN 244180)
          Pro Hac Vice Admission Pending                 mark.selwyn@wilmerhale.com
25      Dean C. Eyler (MN Bar #267491)                   WILMER CUTLER PICKERING
          Pro Hac Vice Admission Pending                    HALE AND DORR LLP
26      LATHROP GPM LLP                                  950 Page Mill Road
        500 IDS Center                                   Palo Alto, CA 94304
27      80 South 8th Street                              Telephone: +1 650 858 6000
        Minneapolis, MN 55402                            Facsimile: +1 650 858 6100
28      Telephone: 612 632-3335
                                                                       STIPULATION AND [PROPOSED] ORDER TO SET
                                                                      BRIEFING SCHEDULE ON MOTIONS TO DISMISS,
                                                                                 STRIKE AND/OR STAY THE ACTION
                                                   -1-                                   Case No. 3:19-cv-07651-EMC
     Case 3:19-cv-07651-EMC Document 86 Filed 01/21/20 Page 3 of 4



 1    Facsimile: 612 632-4000                   William F. Lee (Pro Hac Vice)
      daniel.shulman@lathropgpm.com             william.lee@wilmerhale.com
 2    dean.eyler@lathropgpm.com                 Joseph J. Mueller (Pro Hac Vice)
                                                joseph.mueller@wilmerhale.com
 3   Erica J. Van Loon (SBN 227712)             Timothy Syrett (Pro Hac Vice)
     LATHROP GPM LLP                            timothy.syrett@wilmerhale.com
 4   1888 Century Park East, Suite 1000         WILMER CUTLER PICKERING
     Los Angeles, CA 90067-1623                   HALE AND DORR LLP
 5   Telephone: 310-789-4659                    60 State Street
     Facsimile: 310-789-4601                    Boston, MA 02109
 6   erica.vanloon@lathropgpm.com               Telephone: +1 617 526 6000
                                                Facsimile: +1 617 526 5000
 7    Attorney for Defendants
      UNILOC LUXEMBOURG S.A.R.L.                Leon B. Greenfield (Pro Hac Vice)
 8    UNILOC USA, INC.                          leon.greenfield@wilmerhale.com
                                                Amanda L. Major (Pro Hac Vice)
 9                                              amanda.major@wilmerhale.com
                                                WILMER CUTLER PICKERING
10                                                HALE AND DORR LLP
                                                1875 Pennsylvania Avenue, N.W.
11                                              Washington, DC 20006
                                                Telephone: +1 202 663 6000
12                                              Facsimile: +1 202 663 6363

13                                              Attorneys for Plaintiffs
                                                INTEL CORPORATION and APPLE INC.
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                            STIPULATION AND [PROPOSED] ORDER TO SET
                                                           BRIEFING SCHEDULE ON MOTIONS TO DISMISS,
                                                                      STRIKE AND/OR STAY THE ACTION
                                          -2-                                 Case No. 3:19-cv-07651-EMC
      Case 3:19-cv-07651-EMC Document 86 Filed 01/21/20 Page 4 of 4



 1                                            ORDER

 2       Pursuant to stipulation, IT IS SO ORDERED.

 3

 4 DATED: January 21, 2020                         ___________________________________

 5                                                 The Honorable Edward M. Chen
                                                   United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                               STIPULATION AND [PROPOSED] ORDER TO SET
                                                              BRIEFING SCHEDULE ON MOTIONS TO DISMISS,
                                                                         STRIKE AND/OR STAY THE ACTION
                                             -3-                                 Case No. 3:19-cv-07651-EMC
